PER CURIAM.
In this consolidated appeal, Bruno DiPasquale appeals from the final judgment dissolving his marriage to Lisette DiPasquale and from the order denying his motion to modify the parties' partial marital settlement agreement (PMSA). We affirm without prejudice to Mr. DiPasquale asserting the arguments he has raised in this appeal in a subsequent petition for modification. Cf. Dogoda v. Dogoda, 233 So.3d 484, 488 (Fla. 2d DCA 2017) ("In cases involving an MSA, the effective date of the agreement establishes the date to which a trial court should look in determining whether a substantial change in circumstances was contemplated by the parties.").
Affirmed.
CASANUEVA, KELLY, and LUCAS, JJ., Concur.